IN THE SUPREME COURT OF IOWA
                                No. 19–1433

          Submitted October 14, 2020—Filed November 6, 2020


STATE OF IOWA,

      Appellee,

vs.

ASHLEY DAWN THOMPSON,

      Appellant.



      Appeal from the Iowa District Court for Poweshiek County,

Rose Anne Mefford, District Associate Judge.



      Defendant who pled guilty to child endangerment appeals from an

order revoking her deferred judgment. CONVICTION AND REVOCATION

ORDER VACATED; CASE REMANDED WITH INSTRUCTIONS.



      Waterman, J., delivered the opinion of the court, in which all justices

joined.



      Peter Stiefel, Victor, for appellant.



      Thomas J. Miller, Attorney General, Thomas J. Ogden, Assistant

Attorney General, and Bart Klaver, County Attorney, for appellee.
                                          2

WATERMAN, Justice.

       In this appeal, we must decide whether a defendant who pled guilty

to child endangerment can appeal an order revoking her deferred

judgment. The State contends this direct appeal is barred by the 2019

amendment to Iowa Code section 814.6, requiring “good cause” to appeal

when the defendant pled guilty. 2019 Iowa Acts ch. 140, § 28 (codified at

Iowa Code § 814.6(a)(3) (2020). In State v. Damme, we interpreted “good

cause” in that statute to mean a “legally sufficient reason.” 944 N.W.2d
98, 104 (Iowa 2020). We noted the “legislature amended section 814.6 to

curtail frivolous appeals from guilty pleas and thereby enforce their

finality.” Id. at 100. We held that a defendant who is not challenging her

guilty plea or conviction has good cause to appeal an alleged sentencing

error when the sentence was neither mandatory nor agreed to in the plea

bargain. Id. at 105. Today, we extend Damme to appeals from orders

revoking deferred judgments.

       The State has conceded that if we reach the merits, the order

revoking this defendant’s deferred judgment must be reversed because the

district court failed to include sufficient factual findings to support

revocation. We therefore reverse that order and remand for rehearing on

the State’s motion to revoke the deferred judgment.

       I. Background Facts and Proceedings.

       On May 10, 2017, Douglas Shullaw, a First Resources 1 employee,

conducted a court-ordered family safety check at Ashley Thompson’s

trailer. He saw a bong in plain view and Thompson’s four-year-old child

on the table holding two large knives. The child’s father, Jeremy Bruce,



       1First
            Resources is a private nonprofit agency that offers a variety of services,
including services for families and children.               First Resources Corp.,
https://www.firstresources.us/ (last visited Nov. 6, 2020).
                                     3

who was prohibited from being there, ran out the back. Officer Joseph

McMillen was dispatched to the scene.        He entered the trailer with

Thompson’s consent and was shown the knives and bong.

       Officer McMillen stepped outside and called Megan See, a child

protection worker with the Department of Human Services, whom he knew

was working on a case involving Thompson and Bruce. Officer McMillen

expressed his concerns about child safety, and the decision was made to

remove the children. As he helped Thompson pack items for the children,

he noticed the bathroom strongly smelled of human waste and the only

bedding on the two children’s beds was a blanket on the four-year-old’s

bed.

       The four-year-old was born with Short Bowel Syndrome and

required medication and nutrition through packages of Total Parenteral

Nutrition (TPN). Officer McMillen observed multiple TPN packages that

were partially full with some contents curdled. This indicated the child

was not getting the full feeding of TPN. The child was removed and taken

to the University of Iowa Hospitals and Clinics. His TPN port, located in

his chest, required surgical removal and relocation due to infection. The

child tested positive for marijuana and methamphetamine.

       In an interview with See, Bruce admitted that both he and

Thompson used methamphetamine in the residence and that the child did

not receive his medication or TPN as prescribed.        Thompson denied

methamphetamine use but admitted that she used marijuana and that

she did not give the child his medication as prescribed or his full feedings

of TPN. Dr. Resmiye Oral performed an assessment and found that, due

to the child’s incomplete feedings at home and multiple missed medical

appointments, the child was at risk of injury or death due to medical and

safety neglect.
                                        4

        The State filed a criminal complaint alleging child endangerment,

and shortly thereafter, Thompson was arrested. The court appointed her

counsel and issued a no-contact order; Thompson contested this and other

no-contact orders throughout the proceedings.                The State charged

Thompson by trial information with child endangerment causing serious

injury, a class “C” felony, in violation of Iowa Code section 726.6(5) (2017).

Thompson pled not guilty and was released from custody subject to

pretrial supervision.

        The court later revoked Thompson’s supervised release at the

recommendation      of   the   Eighth       Judicial   District   Department   of

Correctional Services. Thompson entered into a written plea agreement in

which she pled guilty to the lesser included offense of child endangerment

in violation of Iowa Code section 726.6(7), an aggravated misdemeanor.

The agreement stated that the parties jointly recommended a deferred

judgment, unsupervised probation not to exceed one year, and a civil

penalty assessed by the court. The court released Thompson based on her

promise to appear at all further proceedings.

        On July 5, 2018, the court accepted Thompson’s guilty plea and

ordered the judgment deferred and Thompson to pay a civil penalty of

$625, court costs of $212, sheriff correctional fees, and court-appointed

attorney fees not to exceed $1800, plus attorney expenses, or the amount

actually submitted to the State Public Defender’s Office, whichever was

less.   The court found the defendant was reasonably able to pay the

attorney fees and was required to pay them in full on or before

September 15. The day after the deferred judgment, a statement of costs

was filed, stating a balance due of $837. This statement said that attorney

fees would be added later. The court set a status hearing in a year to

assess the defendant’s compliance and required Thompson’s personal
                                           5

appearance “in the event the defendant has not complied with the terms

imposed.” The court never held this hearing. 2

       On July 8, 2019, a year after the court’s acceptance of the guilty

plea, the State filed an application to revoke deferred judgment and

pronounce sentence. It alleged that the defendant had only paid $200 of

the costs and had an outstanding balance of $2167.40. The docket does

not indicate that the defendant was mailed a copy. The court ordered a

status hearing and stated, “Defendant should be given an opportunity to

be heard on any matter relevant to whether the Court should withdraw

Defendant from the deferred judgment program, pronounce judgment and

impose a sentence authorized by law.” It also said that failure to appear

could result in withdrawal of the deferred judgment, pronouncement of

judgment, and imposition of sentence against defendant in accordance

with Iowa Rule of Criminal Procedure 2.23. While the docket does not

show the defendant received a copy of the State’s application, it does

indicate that the defendant was mailed a copy of the order setting the

hearing.

       The hearing was held, as ordered, on July 18. Thompson did not

personally appear at the compliance hearing, but her newly appointed

attorney 3 did. The court found that Thompson had violated the terms of

her probation and revoked the deferred judgment. It found Thompson

guilty of child endangerment in violation of Iowa Code section 726.6(7) and



       2On August 31, the defendant filed a motion to rescind the no-contact order or set
aside the parties’ plea agreement. The court denied this motion on September 6, and
Thompson appealed this decision on October 8. On July 5, 2019, we denied the
defendant’s application for discretionary review and denied as moot the State’s motion to
dismiss.
       3On July 11, two days after the status hearing was set, the court allowed
Thompson’s attorney to withdraw and appointed a new attorney.
                                      6

imposed a $625 fine, a suspended sentence of incarceration of two years,

and two years of informal probation.

      Thompson appealed, and we retained the case.

      II. Standard of Review.

      “Questions of statutory interpretation are reviewed for correction of

errors at law.” State v. Wilson, 941 N.W.2d 579, 584 (Iowa 2020). “We will

overturn a revocation of probation only if there has been an abuse of

discretion.” State v. Covel, 925 N.W.2d 183, 187 (Iowa 2019). “An abuse

of discretion occurs when the court exercises its discretion on grounds or

for reasons that are clearly untenable or unreasonable.        We may find

grounds untenable when based on an erroneous application of the law.”
Id. (citation omitted). “We review restitution orders for correction of errors

at law.” State v. Albright, 925 N.W.2d 144, 158 (Iowa 2019).

      III. Analysis.

      We first address whether we have jurisdiction to hear this appeal.

The State argues that the 2019 amendment to Iowa Code section 814.6

bars Thompson’s appeal. The State concedes that if we are able to reach

the merits, we should reverse the revocation order.

      A. Whether Iowa Code Section 814.6 Bars This Appeal.                The

2019 amendment to Iowa Code section 814.6, effective July 1, 2019, limits

the right of a defendant to appeal from “[a] conviction where the defendant

has pled guilty.” 2019 Iowa Acts ch. 140, § 28 (codified at Iowa Code

§ 814.6(1)(a)(3) (2020)).   In Damme, we noted that “[t]he determinative

date” of the statute’s applicability is “the date of the judgment of sentence

that is appealed.” 944 N.W.2d at 103 n.1.     Thompson pled guilty in

June 2018, but this appeal is from the district court’s July 18, 2019 order

revoking her deferred judgment, entering a judgment of conviction, and

imposing a sentence. The order and sentence under review were entered
                                       7

after amended section 814.6 became effective July 1, 2019. We conclude

that section 814.6 as amended applies to this appeal.

      Section 814.6 bars appeals from “[a] conviction where the defendant

has pled guilty,” with two exceptions: a guilty plea to a class “A” felony or

“where the defendant establishes good cause.” Iowa Code § 814.6(1)(a)(3)

(2020).   In Damme, we determined that “good cause” means a “legally

sufficient reason.” 944 N.W.2d at 104. “[The defendant] bears the burden

of establishing good cause to pursue an appeal of her conviction based on

a guilty plea.” Id. (citing Iowa Code § 814.6(1)(a)(3)).     “Because what

constitutes good cause is context-specific, we must determine when a

defendant who pled guilty has a legally sufficient reason to appeal.” Id.

      While we noted in Damme that the purpose of the 2019 amendment

is to “curtail frivolous appeals” by enforcing the finality of guilty pleas, the

defendant in that case appealed sentencing errors without challenging her

guilty plea or conviction. Id. at 100, 105.     Her sentence was neither

mandatory nor agreed to in her plea bargain. Id. at 105. We stated that

“[w]e readily distinguish appeals challenging the guilty plea itself from

appeals challenging the sentence imposed after the plea is accepted.” Id.

(footnote omitted). Based on this distinction, we held Damme had good

cause to appeal. Id. In doing so, we noted, “A sentencing error invariably

arises after the court has accepted the guilty plea. This timing provides a

legally sufficient reason to appeal notwithstanding the guilty plea.” Id.

      Thompson likewise is not challenging her guilty plea.            Rather,

Thompson challenges the order revoking her deferred judgment and

entering a judgment of conviction and sentence. As in Damme, the alleged

error arose after the court accepted Thompson’s guilty plea. We reach the

same conclusion and hold Thompson has good cause to appeal under

section 814.6.
                                     8

      B. The State Concedes Error.           The revocation hearing was

unreported. The district court’s written revocation order merely stated:

      The Court FINDS by a preponderance of the evidence that the
      Defendant has violated the terms of his/her probation under
      the terms of the Deferred Judgment. The Defendant is hereby
      withdrawn from the Deferred Judgment Program, and the
      Deferred Judgment granted to the Defendant on August 16,
      2018, is hereby REVOKED.

In State v. Lillibridge, we observed that “revocation involves a serious loss

of liberty” and “due process requires written findings by the court showing

the factual basis for the revocation.”    519 N.W.2d 82, 83 (Iowa 1994)

(per curiam). Those findings can be made orally on the record or in the

written order.   State v. Kirby, 622 N.W.2d 506, 509–10 (Iowa 2001)

(en banc). Here, the requisite factual findings are missing altogether. The

State “concedes that the factual findings were insufficient and the

revocation should be reversed.”

      We accept the State’s concession of error and vacate the district

court’s order finding Thompson violated her probation and revoking her

deferred judgment. We do so without reaching Thompson’s due process

challenges to that order alleging her lack of notice and opportunity to

present witnesses. We remand the case for a new hearing on the State’s

application to revoke Thompson’s deferred judgment.

      C. Restitution. Thompson argues the district court erred in its

2018 deferred judgment by ordering her to pay restitution for court-

appointed attorney fees and correctional fees and finding she had the

reasonable ability to pay without knowing the amounts. See Albright, 925
N.W.2d at 162 (“Once the court has all the items of restitution before it,

then and only then shall the court make an assessment as to the offender’s

reasonable ability to pay.”). The State responds by arguing she waived any

challenge by failing to seek discretionary review of that order within thirty
                                    9

days. Thompson replies by arguing that the order revoking her deferred

judgment and imposing a judgment of conviction gave her a fresh

opportunity to challenge the restitution order subsumed in the new

judgment. We have now reversed that order, and it remains to be seen

whether the district court will again revoke her deferred judgment.

Restitution challenges should be directed to the district court on remand.

      IV. Disposition.

      For those reasons, we vacate Thompson’s conviction and the district

court’s order finding Thompson violated her probation and remand the

case to the district court for a new hearing on the State’s application to

revoke Thompson’s deferred judgment.

      CONVICTION AND REVOCATION ORDER VACATED; CASE

REMANDED WITH INSTRUCTIONS.